DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 in line 10 recites “a second unit electrode”.
	Claim 1 in line 17 recites “wherein the second unit electrode is provided in plural”.
	Claim 1 is unclear why “a second unit electrode” in line 10 become “plural” in line 17.
  Examiner suggests applicant further clarify to improve claim clarity. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 in line 10 recites “a second unit electrode”.
	Claim 10 recites “the second part of the second unit electrode”.
Claim 10 depends in claim 1. 
Claim 10 is unclear “the second part of the second unit electrode” is unclear refers back to which part of “second unit electrode” in claim 1. 
	Claim 11 has same issue. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 14, 16 - 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Publication 20170102872 A1, Assignee: Samsung, Filed: 10/12/2016) in view of Ko et al. (U.S. Patent Publication 20190004626 A1, Assignee: Samsung, Published: 1/03/2019) in view of Jang et al. (U.S. Patent Publication 20210004126 A1, Assignee: LG, Filed: 7/04/2019).
Regarding claim 1, Kim discloses “A display device, (Fig .1, portable device 100) comprising: 
a window: (Fig.1 cover surface of edge touch screen 190) 
a display panel (Fig.1 edge touch screen 190) disposed under the window; and 
an input sensor disposed between the window and the display panel and having a center 5area (Fig. 1, area of a main touch screen 190a) and a corner area (Fig .1 edge area of first edge touch screen 190b) disposed outside the center area, 
wherein the input sensor (Fig. 1, touch sensors on 190a, 190b, 190c) comprises a first sensor part (Fig. 1, sensor on main touch screen 190a) disposed in the center area ([0147] “the main touch screen area 190a may include a touch screen area corresponding to the main display area 190a”) and a second sensor part (Fig .1 sensor on the edge touch screens 190b and 190c) disposed in the corner area,
wherein the first sensor part (Fig. 1, sensor on main touch screen 190a) comprises a plurality of first unit electrodes, ([0147] “the main touch screen area 190a may include a touch screen area corresponding to the main display area 190a” touch screen has electrodes on X and Y directions. [0185])  
wherein the second sensor part comprises: (Fig .1 sensor on the edge touch screens 190b and 190c) 
Kim does not disclose “a second unit electrode including a first part overlapping a first area and a second part extending from the first part and overlapping a first portion of a second area adjacent to the first area; and 
a third unit electrode overlapping a second portion of the second area that is mutually exclusive with respect to the first portion of the second area,
wherein the area of the second unit electrode is equal to or greater than the area of each of the first unit electrodes.
wherein an area of the second unit electrode is larger than an area of each of the first unit electrodes”.  
Ko discloses “a second unit electrode (Figs. 14, 15, EA4, [0126] – [0130]) including a first part (Figs. 14, 15, SUE1_1, [0126] – [0130]) overlapping a first area and a second part (Fig. 15, PTA, [0131] – [0135]) extending from the first part and overlapping a first portion of a second area adjacent to the first area; and 
a third unit electrode (Figs. 14, 15, TSE2_1, [0131] – [0135]) overlapping a second portion of the second area that is mutually exclusive with respect to the first portion of the second area,
wherein the area of the second unit electrode is equal to or greater than the area of each of the first unit electrodes”.  (Fig. 12, area of EA4 is greater than SUE_2, [0116] – [0124]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electrode design by Ko into device of Kim.  The suggestion/motivation would have been to improve efficiency. (Ko: [0126])
Kim and Ko do not disclose “wherein the second unit electrode is provided in plural, and the third unit electrode is disposed between two second unit electrodes, and wherein the two second unit electrodes are symmetrical with respect to the third unit electrode”.
Jang discloses “wherein the second unit electrode is provided in plural, (Fig. 3D, TE2 provided in plural, [0034] – [0039]) and the third unit electrode (Fig. 3D, DS [0034] – [0039]) is disposed between two second unit electrodes, and wherein the two second unit electrodes are symmetrical with respect to the third unit electrode”. (Fig. 3D, two TE2 are symmetrical with DS, [0034] – [0039])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electrode design by Jang into device of Kim and Ko.  The suggestion/motivation would have been to improve efficiency. (Jang: [0035])
Regarding claims 2, 18, Kim, Ko and Jang disclose “wherein a first edge that is an edge of the first 20sensor part has a linear shape, and a second edge that is an edge of the second sensor part has a curved shape”.  (Ko [0043] – [0046])
Regarding claim 3, Kim, Ko and Jang disclose “wherein the second edge comprises a first round edge included in the second unit electrode and a second round edge included in the third unit electrode, and a curvature of the second round edge is greater than that of the first round edge”.  (Ko [0043] [0044] [0075] – [0079])
Regarding claim 4, Kim, Ko and Jang disclose 5wherein each of the first unit electrodes comprises a first detection electrode and a second detection electrode crossing the first detection electrode.  (Kim [0038] – [0044])
Regarding claim 5, Kim, Ko and Jang disclose wherein the second unit electrode comprises a first detection electrode and a second detection electrode crossing the first detection electrode.  (Kim [0038] – [0044])
Regarding claim 6, Kim, Ko and Jang disclose wherein the first detection electrode comprises a first detection pattern, and a first connection pattern connected to the first detection pattern and disposed on a same layer as the first detection pattern, (Kim [0038] – [0044])
wherein the second detection electrode comprises a second detection pattern disposed on 15a same layer as the first detection pattern, and a second connection pattern disposed on a layer different from the first connection pattern and connected to the second detection pattern.  (Kim [0048] – [0054])
Regarding claim 7 Kim, Ko and Jang disclose wherein the third unit electrode comprises the first detection pattern and the second detection pattern.  (Ko Figs. 14, 15, TSE2_1, [0131] – [0135])
Regarding claim 8, Kim, Ko and Jang disclose wherein when the area of the second unit electrode is electrodes, a shape of the second unit electrode is different from a shape of each of the first unit electrodes. (Ko Figs. 14, 15, EA4, [0126] – [0130])
Regarding claim 9, Kim, Ko and Jang disclose wherein the area of the second unit electrode (Ko Fig. 15, SUE_1 [0126] – [0130]) is substantially 10 times greater than an area of the third unit electrode.  (Ko Fig. 15, SL2 [0126] – [0130])
Regarding claim 10, Kim, Ko and Jang disclose wherein an area of the second part of the second unit electrode is substantially 5equal to an area of the third unit electrode.  (Ko Figs. 14, 15, [0126] – [0130] [0131] – [0135])
Regarding claim 11, Kim, Ko and Jang disclose wherein an area of the first part of the second unit electrode is smaller than an area of each of the first unit electrodes.  (Ko Figs. 14, 15, [0126] – [0130] [0131] – [0135])
Regarding claim 12,  10 Kim, Ko and Jang disclose wherein the second unit electrode comprises a first detection electrode and a second detection electrode crossing the first detection electrode, (Ko Figs. 14 - 19, [0127] – [0130] [0131] – [0135]) and the third unit electrode comprises a dummy electrode.  (Jang [0033] “dummy electrode DE” [0034] – [0037])
Regarding claim 13, Kim, Ko and Jang disclose wherein an area of the second unit electrode is 15larger than an area of each of the first unit electrodes.  (Jang Fig. 3D, two TE2 are symmetrical with DS, [0034] – [0039])
Regarding claim 14, Kim, Ko and Jang disclose wherein an area of the dummy electrode is smaller than an area of the second part of the second unit electrode.  (Jang [0033] “dummy electrode DE” [0034] – [0037])
Regarding claim 16, Kim discloses “A display device, comprising:
a window: (Fig.1 cover surface of edge touch screen 190) 
a display panel (Fig.1 edge touch screen 190) disposed under the window; and
an input sensor disposed between the window and the display panel, and having a center 5area (Fig. 1, area of a main touch screen 190a) and a corner area (Fig .1 edge area of first edge touch screen 190b) disposed outside the center area, 
the input sensor (Fig. 1, touch sensors on 190a, 190b, 190c) including a plurality of first areas adjacent to the center area and a second area disposed between each of the plurality of first areas, 
wherein the input sensor comprises a first sensor part disposed in the center area (Fig. 1, sensor on main touch screen 190a) and a second sensor part (Fig. 1 sensor on the edge touch screens 190b and 190c) disposed in the corner area, 10wherein the first sensor part (Fig. 1, sensor on main touch screen 190a) comprises a plurality of first unit electrodes, ([0147] “the main touch screen area 190a may include a touch screen area corresponding to the main display area 190a” touch screen has electrodes on X and Y directions. [0185])  
Kim does not disclose “wherein the second sensor part comprises  a plurality of second unit electrodes overlapping the plurality of first areas, respectively, and overlapping a first portion and a second portion of the second area, respectively, 
wherein the plurality of second unit electrodes are symmetrical with respect to the center area, and PARK et al., S.N. 17/355,054Dkt. 8836L-1724 Page 6 
wherein an area of each of the plurality of second unit electrodes is larger than an area of each of the first unit electrodes.”
Ko discloses “wherein the second sensor part comprises a plurality of second unit electrodes (Figs. 14, 15, EA4, [0126] – [0130]) overlapping the plurality of first areas, respectively, and overlapping a first portion and a second portion of the second area, respectively, and PARK et al., S.N. 17/355,054Dkt. 8836L-1724 Page 6 
wherein an area of each of the plurality of second unit electrodes is larger than an area of each of the first unit electrodes.” (Fig. 12, area of EA4 is greater than SUE_2, [0116] – [0124]) 
Kim and Ko do not disclose “wherein the plurality of second unit electrodes are symmetrical with respect to the center area,”
Jang discloses “wherein the plurality of second unit electrodes are symmetrical with respect to the center area,” (Fig. 3D, two TE2 are symmetrical with DS, [0034] – [0039])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electrode design by Jang into device of Kim and Ko.  The suggestion/motivation would have been to improve efficiency. (Jang: [0035])
Regarding claim 17, Kim, Ko and Jang disclose wherein each of the plurality of second unit electrodes comprises a first part respectively disposed in each of the first areas and a second part partially extended from the first part to the second area, (Ko Figs. 14, 15, [0127] – [0130] [0131] – [0135])
and 20wherein the plurality of second unit electrodes directly face each other in the second area.  (Jang Fig. 3D, two TE2 face each other, [0034] – [0039])
Regarding claim 19, Kim, Ko and Jang disclose wherein each of the first unit electrodes and the plurality of second unit electrodes comprise a first detection electrode and a second detection electrode crossing the first detection electrode.  (Ko Figs. 6-9, [0054] – [0060])
Regarding claim 20, 5 Kim, Ko and Jang disclose wherein areas of each of the plurality of second unit electrodes are the same.  (Ko Figs. 14 - 19, [0127] – [0130] [0131] – [0135])
Regarding claim 21, Kim discloses A display device, comprising: 
a window: (Fig.1 cover surface of edge touch screen 190) 
10a display panel (Fig.1 edge touch screen 190) having a straight central region (Fig. 1, area of a main touch screen 190a) and curved edges: (Fig .1 edge area of first edge touch screen 190b) and 
an input sensor (Fig. 1, touch sensors on 190a, 190b, 190c) disposed between the window and the display panel, the input sensor comprising a first sensor part corresponding with the straight central region of the display panel (Fig. 1, touch sensor on a main touch screen 190a) and a second sensor part corresponding with the curved edges of the display panel, (Fig.1, touch sensor on first edge touch screen 190b)
Kim does not disclose “wherein the first sensor part comprises a plurality of rectangular first unit electrodes. 15wherein the second sensor part comprises a first-second unit electrode having at least one rounded corner, 
a second-second unit electrode having at least one rounded corner, and a third unit electrode having a wedge shape and disposed between the first-second unit electrode and the second-second unit electrode”.  
Ko discloses “wherein the first sensor part comprises a plurality of rectangular first unit electrodes. (Fig. 12, SUE2, SUE3, SUE4 are rectangular electrodes, [0116] – [0125]) 15wherein the second sensor part (Figs. 14, 15, EA4, [0126] – [0130]) comprises a first-second unit electrode having at least one rounded corner, (Figs. 14, 15, SUE1_1 has rounded corner, [0126] – [0130])
a second-second unit electrode having at least one rounded corner, (Figs. 14, 15, TSE2_1 has rounded corner, [0126] – [0130]) and a third unit electrode having a wedge shape and disposed between the first-second unit electrode and the second-second unit electrode”.  (Figs. 14, 15, PTA between SUE1_1 and TSE2_1, [0126] – [0130])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electrode design by Ko into device of Kim.  The suggestion/motivation would have been to improve efficiency. (Ko: [0126])
Kim and Ko do not disclose “wherein the first-second unit electrode and the second-second unit electrode are symmetrical with respect to the third unit electrode”.  
Jang discloses “wherein the first-second unit electrode and the second-second unit electrode are symmetrical with respect to the third unit electrode”. (Fig. 3D, upper TE2 and lower TE2 are symmetrical with DS, [0034] – [0039])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electrode design by Jang into device of Kim and Ko.  The suggestion/motivation would have been to improve efficiency. (Jang: [0035])
Regarding claim 22,  20 Kim, Ko and Jang disclose wherein an area of each of the first and second- second unit electrodes is greater than or equal to an area of each of the first unit electrodes.  (Ko Fig. 12, area of EA4 is greater than SUE_2, [0116] – [0124]) 
Regarding claim 23, Kim, Ko and Jang disclose  wherein each of the first unit electrodes, each of the first and second-second unit electrodes, and the third unit electrode includes a first detection electrode and a second detection electrode crossing the first detection electrode.  (Ko Figs. 6-9, [0054] – [0060])
Regarding claim 24, 5 Kim, Ko and Jang disclose  wherein an area of the third unit electrode is smaller than an area of each of the first unit electrodes and each of the first-second unit electrode and the second-second unit electrode. (Ko Figs. 14 - 19, [0127] – [0130] [0131] – [0135])

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 14, 16 - 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693